Citation Nr: 1420832	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDING OF FACT

The Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's PTSD symptoms have not manifested as reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in August 2012.  The VA examination is sufficient, as it is based on consideration of the Veteran's prior medical history, and described his PTSD disability in sufficient detail to enable the Board to make a fully informed evaluation of his disability.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 
 
II.  Principles for Rating Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. Fenderson v. West, 12 Vet. App. 119   (1999).

III. Rating Criteria for PTSD

The Veteran's PTSD is currently evaluated as 30 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which directs that the General Rating Formula for Mental Disorders be applied.

The General Rating Formula for Mental Disorders provides that a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  

Under DSM-IV, GAF scores from 61 to 70 are indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

IV. Analysis

During an August 2012 VA examination, the Veteran reported being married to his second wife and having one daughter.  After separation from service, the Veteran worked in the chemical industry and retired after 41 years.  The Veteran reported the following PTSD symptoms: depressed mood; suspiciousness; mild memory loss, such as forgetting names, directions or recent events; memory loss for names of close relatives, own occupation, or own name; difficulty in understanding complex command; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported having recurrent distressing dreams and having intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of his in-service stressor.  The Veteran reported that he avoids thoughts, feelings or conversations related to his stressor.  He also reported avoiding activities, places or people that arouse recollections of his in-service stressor.  The Veteran reported a markedly diminished interest or participation in significant activities; feeling detached or estranged from others; and having a restricted range of affect.  His persistent symptoms of increased arousal included difficulty falling or staying asleep, difficulty concentrating, hypervigilance,  and an exaggerated startle response.  The Veteran had a GAF score of 61.  The examiner opined that the Veteran had mild symptoms but that he was generally functioning well.  The examiner also indicated that the Veteran has a PTSD diagnosis but that his symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 30 percent rating.  An initial evaluation in excess of 30 percent is not warranted.  38 C.F.R. § 4.7. 

The August 2012 examiner noted that the Veteran has experienced recurrent unpleasant memories of the traumatic events as well as interrupted sleep and some degree of voluntary social isolation.  The Veteran reported being married, having one daughter and a brother.  The Veteran also reported retiring from the chemical industry after 41 years of employment.  The examiner noted no abnormal mental trends involving delusions or hallucinations and the Veteran's thought content was devoid of homicidal and suicidal ideation.  The Veteran did not have panic attacks or disturbances of motivation and mood; his affect was not flattened and his speech was not circumstantial, circumlocutory, or stereotyped.  The examiner noted that the Veteran had symptoms of hypervigilance, difficulty concentrating, difficulty falling or staying asleep, depressed mood, and suspiciousness.  The examiner also noted an exaggerated startle response.  The Veteran reported feeling detached and having a diminished interest in significant activities.  His GAF score was 61, which is indicative of mild occupational and social impairment and is consistent with no more than the initial 30 percent rating assigned.

A 50 percent rating is not warranted because the evidence does not show reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.  Even considering the Veteran's report that he has difficulty establishing or maintaining effective work or social relationships and understanding complex commands, the record contains no evidence that these symptoms have reduced the Veteran's reliability and productivity.  In fact, the Veteran reported that he retired after 41 years in the chemical industry.  The Veteran did not report having difficulty because of his PTSD during this time.  The Veteran also reported being married and having a daughter.  The Veteran did not indicate that his relationship with his wife or daughter was strained.  Even if the Veteran has had some difficulty in social and occupational functioning, there is no evidence of disruptive behavior of a degree that would impair routine activities.  The Veteran's symptoms did not include suffering from panic attacks, chronic sleep impairment, flattened effect, or circumstantial, circumlocutory or stereotyped speech.  In addition, the Veteran's GAF score of 61 indicates that he has some mild symptoms or some difficulty in social, occupational, or school functioning, but that he is generally functioning pretty well and has some meaningful interpersonal relationships.  Finally, the August 2012 examiner noted that the Veteran suffers from mild symptoms that are not severe enough to interfere with occupational and social impairment.  

As the criteria for the next, higher, 50 percent rating are not met, it logically follows that the criteria for an even higher rating-70 or 100 percent-are likewise not met.

Therefore, the Board finds that the Veteran's PTSD does not more nearly approximate a rating in excess of 30 percent. The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been essentially stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.

V. Other Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran retired after 41 years in the chemical industry and there is no evidence of unemployability due to the Veteran's service-connected PTSD.  Further consideration of TDIU is not warranted.

In summary, the Board finds that the Veteran's PTSD symptoms result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, irritability, suspiciousness and chronic sleep impairment. Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a rating in excess of 30 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


